Citation Nr: 1817614	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO. 15-04 043	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for an acquired psychiatric disability, to include Posttraumatic Stress Disorder (PTSD).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for an acquired psychiatric disability is denied. 


FINDINGS OF FACT

1. The Veteran had no service in the Republic of Vietnam and was not otherwise exposed to herbicide agents in service. 

2. Diabetes mellitus is not related to service. 

3. An acquired psychiatric disability is not related to service. 


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. An acquired psychiatric disability was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from August 17, 1967, to June 30, 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the RO in Winston-Salem, North Carolina.

In January 2018, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

The Board notes that the Veteran has alleged in the December 2011 Notice of Disagreement that a July 2011 rating decision contained clear and unmistakable error (CUE). The Board notes that the July 2011 rating decision was not final at the time of his allegation, which was received within 1 year of the decision. A CUE claim is a collateral attack on a final decision. Accordingly, there is no cognizable CUE claim regarding that or any decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The presumptive chronic diseases include diabetes and psychoses, but do not include non-psychotic mental disorders. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to service connection for diabetes mellitus. 

VA has established a presumption of exposure to herbicide agents applicable to veterans who served in the Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

In order to be entitled to the presumption of exposure to herbicide agents, a claimant must have been present within the land borders of Vietnam at some point in the course of his duty. Haas v. Peake, 525 F.3d 1168, 1172 (2008). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied. AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

The herbicide-presumptive diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 CFR 3.307 (a)(6)(ii)

Specific to Thailand, the Department of Defense indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964. Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand. There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand. There was, however, sporadic use of non-tactical (commercial) herbicides within fenced perimeters at military bases in Thailand. VA's Adjudication Procedure Manual lists the affected bases as: U-Tapao, Ubon, 
Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. Occupations which would be expected to place an individual in contact with these areas include: Air Force
security policeman, security patrol dog handler, and members of the security police squadron. Otherwise, there must have been actual presence near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. See M21-1, Part IV, Subpart ii, 1.H.5.b.

Service treatment records reveal no complaints, treatment, or diagnoses pertinent to the claim. When examined at service separation in December 1987, the Veteran's endocrine system was found to be clinically normal. A report of medical history completed by the Veteran in December 1987 reveals his account that his mother, father, and sister had a history of diabetes.

The initial diagnosis of diabetes mellitus comes in 2003. A July 28, 2003, Diabetes Consult reveals the condition is newly diagnosed (VBMS record 10/28/2010 at 58). 

In his August 2010 claim, the Veteran stated that he served at Da Nang Air Force Base in the Republic of Vietnam from December 1972 to March 1973. In his Notice of Disagreement, he provided slightly different dates, from January 1973 to March 1973. At the Board hearing, he testified that he was there exactly 41 days to help "close that base down." In an August 12, 2010, Clinical Note reveals that he placed himself in Vietnam in 1972, at which time he became involved with "thc opium and etoh" (VBMS record 10/28/2010 at 31). 

Regarding the Veteran's assertion that he served in Vietnam, the service personnel records do not support this assertion. They include a list of his overseas duty assignments and a list of his overseas temporary assignments (TDY). His assignments were in Germany, Spain, Thailand, and the United Kingdom. His TDY assignments were in Germany and the United Kingdom. 

The Veteran has argued that his tour of duty in Vietnam was simply not recorded in his records. However, the record is not silent on this point. The service treatment records directly contradict his assertion. Notably, dental records show that he underwent a dental procedure in Torrejon Air Base in Spain on February 22, 1973, directly in the middle of the period he claims he was in Vietnam. The Veteran's documented presence at a base located over 6,000 miles from Vietnam during this period undermines the credibility of his account. 

Dental records also show that the Veteran was incoming Ubon Royal Thai Air Force Base on March 5, 1973, and he was treated on March 7, 1973, for ankle pain incurred while playing football at Ubon. This is consistent with the service personnel records. The Board finds the service personnel records to be accurate and complete, and they do not reflect his presence in the Republic of Vietnam.

The Veteran has argued that the awards shown on his DD Form 214 substantiate his presence in Vietnam. The Vietnam Cross of Gallantry was awarded by the Vietnamese Government to all units subordinate to Military Assistance Command and the U.S. Army Vietnam, regardless of their physical presence in the Republic of Vietnam. Since this is a unit-level citation and not an individual citation, receipt of this medal alone is not acceptable proof of service in the Vietnam. See http://www.afpc.af.mil/Recognition/Decorations-and-Ribbons. 

The Vietnam Service Medal awarded to the Veteran was also awarded to all members of the Armed Forces of the United States serving at any time between July 4, 1965, and March 28, 1973, in Thailand, Laos, or Cambodia or the airspace thereover in direct support of operations in Vietnam. Similarly, the Republic of Vietnam Campaign Medal was awarded to all service personnel within the cited theater, and it, too, is not determinative of presence in Vietnam. See Army Regulation 672-5-1, 28; Haas, 525 F.3d 1168 (Medals reflecting Vietnam service are not sufficiently indicative of service on the landmass of Vietnam or inland waterways). 

As the evidence does not reveal any presence in Vietnam, and as there is no presumption of exposure to herbicide agents applicable to Thailand, the Board finds that the presumption of service connection for diabetes mellitus, Type II, and the presumption of exposure to herbicide agents do not apply. 

There is no credible or persuasive evidence of actual exposure to herbicide agents in the record. While the Veteran testified that his duties took him all over the base in Thailand, his service personnel records reflect that he conducted administrative and office duties, including typing, filing and requesting publications, forms, tables of allowance, and technical orders. His performance evaluation for the period January 1, 1973, to July 26, 1973, reflects that he was located at the 8th Tactical Fighter Wing at Ubon Airfield, Thailand. His duties included supervising administrative functions relative to publication, forms, and forms distribution. He prepared final correspondence and maintained a publications library and document filing system. 
The Board finds that these are not the types of occupations which would be expected to have placed him near the base perimeter, and the Veteran has not provided a persuasive explanation as to why his administrative and office duties would require him to be present at these locations. Accordingly, the Board finds that there was no actual exposure to herbicide agents or commercial herbicides in service. 

There is no manifestation of diabetes to a compensable degree within 1 year of service separation. The Veteran does not claim that he had diabetes until many years after service. There is also no medical opinion that purports to relate diabetes mellitus to service. In addition, there is no duty for VA to provide a medical opinion, as there is no injury or disease in service. The Veteran's lay assertions are the only evidence in favor of a nexus. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as diabetes mellitus to a remote incident in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized medical knowledge and is not a matter capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed diabetes mellitus and service.

In sum, the Board finds that the Veteran was not present in Vietnam, that diabetes mellitus did not become manifest to a degree of 10 percent or more within 1 year of service separation, and that current diabetes mellitus is not related to service. In light of these findings, the Board concludes that service connection for diabetes mellitus is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for an acquired psychiatric disability.  

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

In the case of a veteran who engaged in combat with the enemy in a period of war, satisfactory lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. "Satisfactory lay or other evidence" under 38 U.S.C. § 1154(b) means "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(4).

Service treatment records reveal no complaints, treatment, or diagnoses pertinent to the claim. When examined at service separation in December 1987, the Veteran was psychiatrically normal. A report of medical history completed by the Veteran in December 1987 reveals his account that he had no history of, or current, depression, excessive worry, or nervous trouble of any sort. 

The report of a December 2012 VA Examination reveals the Veteran's description of 2 stressors, both involving asserted service in Vietnam. He stated that another airman, whom the Veteran met shortly after he arrived in Vietnam, and who became a friend, was killed by a rocket while sleeping the night before he was to return home. The Veteran felt sad angry and helpless. The second stressor was, although his MOS involved administrative work, when he arrived in Vietnam, he was assigned to perimeter patrol duty. The base was often under attack and he was scared all the time. 

The examiner diagnosed PTSD and provided an opinion linking this diagnosis to the Veteran's service in Vietnam. The examiner stated that there was no evidence of other traumatic experiences that would account for the Veteran's current symptoms.

To the extent the Veteran asserts that he was exposed to combat in Vietnam, this is inherently incredible as he was not in Vietnam. See Samuels v. West, 11 Vet. App. 433, 436 (1999) (where a veteran sought service connection for PTSD based upon stressors occurring during combat in Vietnam, and the record showed no Vietnam service, no presumption of credibility attached to his statements of his in-service claimed stressors). The Veteran has provided no evidence to substantiate engagement in combat with the enemy at any other location and his service records do not indicate combat engagement. 

The Veteran's representative has argued that the receipt of the Air Force Outstanding Unit Award with Valor Device and three oak leaf clusters and the Republic of Vietnam Gallantry Cross with Bronze Palm are indicative of combat engagement. However, these are unit awards, not individual awards. Moreover, the United States Air Force's own description of the Air Force Outstanding Unit Award indicates that a valor device is not authorized for this award. The only authorized device is the oak leaf cluster. See http://www.afpc.af.mil/Recognition/Decorations-and-Ribbons.

The Board is not suggesting that the information on the DD Form 214 is deliberately falsified, only that it appears to be inaccurate, or at least inconsistent with service department policy, and that this award alone is not sufficiently indicative of an individual serviceman's combat engagement. 

The Veteran has stated that, while stationed in Thailand, he experienced fear of hostile military or terrorist activity. However, this has not been validated as a stressor by a VA or contracted psychiatrist or psychologist. The stressors described to the December 2012 VA examiner involved his asserted presence in Vietnam, which the Board has found to be not credible. The examiner explicitly found that there was no evidence of other traumatic experiences that would account for the Veteran's current symptoms.

There is no corroborated stressor in this case. The fact that there is a current medical diagnosis of PTSD does not substantiate the occurrence of an in-service stressor. A physician is not expected to do a detailed investigation of a veteran's claimed in-service stressors. That is why the regulation requires separate credible supporting evidence that the claimed in-service stressor occurred. Kays v. Snyder, 846 F.3d 1208 (Fed. Cir. 2017).

The Veteran's representative testified that the Veteran has had psychiatric symptoms ever since service. However, a November 13, 1985, physical profile notes that the Veteran's medical records had been reviewed and revealed no history of psychiatric problems or other potentially disqualifying ailments, and there was no indication of any physical or mental ailments requiring specialized medical treatment or prolonged hospitalization. The Veteran was psychiatrically normal on examination at service separation. The Board finds that this is probative and persuasive evidence that a psychiatric disability did not begin in service. 

In sum, the Board finds that  a current psychiatric disorder is not related to service. In light of these findings, the Board concludes that service connection for the claimed psychiatric disability is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: North Carolina Division of Veterans Affairs 

Department of Veterans Affairs


